Title: To Benjamin Franklin from Kéralio, 27 April 1779
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Monsieur
a L’Ecole Rle. mre. 27e. avril, 1779.
Je me mets à vos pieds pour vous remercier de L’honneur que vous m’avés fait Hier et je n’ai point d’expressions pour vous dire combien j’en suis flatté.
Une heure plus tard vous eussiés trouvé notre bonne et respectable amie qui vous embrasse, qui vous fait mille amitiés. Elle aura L’honneur d’aller diner chés vous Vendredi prochain, et L’Excellent Mac-mahon aussi.
J’Espere avec vous que La nouvelle de votre ami de La Haye est bonne: il me semble que la déclaration de L’Espagne ne peut pas tarder, ou La paix se fera. Avés vous lu Le mémoire du chevalier Yorke, aux états-généraux?
Notre jeune homme s’occupe toujours beaucoup de vous et des américains. Voila une seconde Lettre qu’il m’a écrite. Il y a quinze mois au plus qu’il apprend L’anglois; vous voyés qu’il n’a pas perdu son temps.
Recevés toujours avec Bonté L’hommage de la Tendre Vénération avec laquelle je suis Monsieur votre très humble et très obéissant Serviteur.
Le CHR. De Keralio
 
Notation: Le Chr. De Queralio Paris 27e. avril 1779.
